Citation Nr: 1209970	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-32 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1972

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2010, the Veteran presented testimony at a hearing conducted at the Philadelphia RO before a Decision Review Officer (DRO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, VA received the Veteran's Form 9 reflecting that he wanted a BVA hearing at a local VA office before a member of the BVA.  He was scheduled for a hearing at the Philadelphia RO in November 2011 but failed to appear.  38 C.F.R. § 20.704(d).  A few days after the Veteran's scheduled hearing date, VA received a request from the Veteran desiring to reschedule his hearing.  He indicated that missed his hearing because he was out of state due to deaths in his family.

The Board finds that the Veteran has shown good cause for his failure to appear at his November 2011 hearing.  Accordingly, the Board will remand to schedule the Veteran for another hearing date.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


